NO. 07-07-0166-CR
                                      NO. 07-07-0167-CR
                                      NO. 07-07-0168-CR

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                          PANEL B

                                    JUNE 4, 2007
                           ______________________________

                                       ELLIS BUTLER,

                                                          Appellant

                                             v.

                                    THE STATE OF TEXAS,

                                                  Appellee
                         _________________________________

              FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

    NOS. 49,819-C; 50,096-C; 50,097-C; HON. PATRICK A. PIRTLE, PRESIDING
                      _______________________________

                                Memorandum Opinions
                          _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Ellis Butler (appellant) appeals from the orders for withdrawal of funds from his

inmate trust account to offset court costs assessed in his prior convictions. We dismiss the

appeals for lack of jurisdiction.

        The record before us reveals that the “Order[s] for Withdrawal from Inmate

Account. . .” were signed on April 8, 2005. Pursuant to the Texas Rules of Appellate
Procedure, appellant was required to file his motions for new trial or notices of appeal with

the clerk of the trial court no later than 30 days after the signing of the orders, or by May

9, 2005. The notices of appeals were filed on May 2, 2007. Because the deadline to

perfect an appeal was May 9, 2005, the notices appeared untimely. TEX . R. APP. P. 26.2

(stating that one must file a notice of appeal within 30 days of the date the final order is

signed, unless that deadline has been extended by motion or rule of procedure).

Furthermore, no motion (timely or otherwise) to extend the May 9th deadline was received

by this court.

       By letter dated May 21, 2007, we directed appellant to explain why the notices of

appeal were late or why he believed them to be timely. The explanation was due by May

31, 2007. He was also told that the failure to comply with this directive would result in the

dismissal of the appeals. To date, no response has been received.

        A timely notice of appeal is essential to invoke our appellate jurisdiction. In re

A.L.B., 56 S.W.3d 651, 652 (Tex. App.–Waco 2003, no pet.). If the notice is untimely, then

the court of appeals can take no action other than to dismiss the proceeding. Id. The

notice at bar being untimely, we dismiss the appeals for want of jurisdiction.



                                                 Brian Quinn
                                                 Chief Justice

Do not publish.